Citation Nr: 0705003	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran's back disorder was first manifested many years 
after service and is not related to his service. 


CONCLUSION OF LAW

A back disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2001 and October 2004, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Although these 
notices were delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in August 2002 and September 2006, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  The veteran has been medically evaluated in 
conjunction with his claim and a medical opinion has been 
sought.

All identified and available treatment records have been 
secured.  It is noted that in correspondence dated in 
December 2004, the veteran indicated that he received 
relevant treatment at the Brooklyn, New York VA Medical 
Center (VAMC) in 1972 or 1973.  This is in contrast to his 
testimony before a Decision Review Officer in May 1999, at 
which time he reported receiving treatment at that facility 
beginning in 1996, and self-treating his pain prior to that.  
Regardless, efforts have been made to retrieve any records 
from that facility for this veteran.  Specifically, records 
were searched from March 1971 forward.  While clinical 
records dated from August to November 1996 are of record, the 
VAMC has issued a negative reply for records dated prior to 
that time.  The duty to assist has been met.

Service Connection

The veteran seeks service connection for a low back disorder, 
which he contends initially manifested in service after an 
accidental fall from a truck during field maneuvers.  In 
order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record demonstrates a current 
diagnosis of moderate degenerative disc disease (DDD) of the 
lumbosacral spine, with mechanical low back pain.  See VA 
examination and x-ray report, dated in July 2002.  Service 
medical records confirm that in April 1970, the veteran 
reported to sick call, presenting with complaints of back 
pain due to trauma two weeks prior.  In an orthopedic service 
consult in May 1970, he reported that the medication had not 
been relieving his pain.  Examination revealed functional low 
back pain.  X-ray of the lumbosacral spine was normal, 
showing no significant abnormalities.  The veteran's February 
1971 separation examination recorded the veteran's spine to 
be normal.

Because the veteran has a current disability and experienced 
an event in service, the question becomes whether there is 
medical evidence of a nexus between the two.  In this case, a 
VA physician in July 2002 examined the veteran and reviewed 
his claims file.  The physician specifically referred to the 
veteran's in-service treatment for low back pain and his 
receipt of a physical profile, temporarily limiting his duty 
at that time.  The physician also referred to the veteran's 
post-service treatment records, which were silent prior to 
the late 1990s for treatment of back pain.  Based on this 
review, the examiner opined that while the veteran has 
degenerative changes of the spine, it would be very difficult 
to relate this to the incident in service which was 
apparently a slight fall, based on the medical evidence at 
the time of the injury.  The examiner also pointed to the 
lack of actual treatment for a back disorder prior to 1998, 
even though the veteran now says that he has been in constant 
pain for the same since the incident.  In sum, the physician 
found no nexus between the veteran's in-service fall and his 
current back pain.  

This opinion is found to be competent and credible, as it is 
based on all of the pertinent facts of the case, to include 
the in-service injury and the post-service treatment.  It 
being the only competent opinion of record on the issue of 
nexus, and absent evidence to the contrary, the Board is not 
in a position to further question it.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Although the veteran's own statements and the lay statements 
he presented during the course of the appeal are relevant as 
to his experiencing back pain since service, they are not 
sufficient to establish a medical nexus to service.  The 
evidence does not show that the veteran and the lay persons 
who offered statements possess the specialized medical 
training and knowledge that would establish their competence 
to render etiological opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Such opinions must come from a 
qualified medical professional.  In this case, a physician 
recognized that the veteran's testimony was that his pain had 
been continuous since service.  He then, however, provided a 
medical basis for not finding a connection.  

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted for the veteran's current back disorder.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


